NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

ADEM MUSTAFIC,                               )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-2012
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )


Opinion filed February 21, 2018.

Appeal from the Circuit Court for Pinellas
County; Michael F. Andrews, Judge.

Howard L. Dimmig, II, Public Defender, and
Clark E. Green, Assistant Public Defender,
Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


             Affirmed.



LaROSE, C.J., and KHOUZAM and LUCAS, JJ., Concur.